 

EXHIBIT 10.57 

 

SECOND AMENDMENT TO 59TH STREET REAL ESTATE RETENTION AGREEMENT

THIS SECOND AMENDMENT TO 59th STREET REAL ESTATE RETENTION AGREEMENT (this
“Amendment”) is made as of the 22 day of December, 2014, by and among 731 RETAIL
ONE LLC, a Delaware limited liability company, 731 RESTAURANT LLC, a Delaware
limited liability company, and 731 OFFICE TWO LLC, a Delaware limited liability
company, each having an office c/o Vornado Realty Trust, 888 Seventh Avenue, New
York, New York  10019 (collectively, “Owner”), and VORNADO REALTY, L.P., a
Delaware limited partnership, having an office at 210 Route 4 East, Paramus, New
Jersey 07652 (“Vornado”). 

R E C I T A L S


WHEREAS, 731 RESIDENTIAL LLC, A DELAWARE LIMITED LIABILITY COMPANY AND 731
COMMERCIAL LLC, A DELAWARE LIMITED LIABILITY COMPANY (“COMMERCIAL LLC”), AND
VORNADO, AS AGENT, HAVE HERETOFORE ENTERED INTO THAT CERTAIN 59TH STREET REAL
ESTATE RETENTION AGREEMENT, DATED  AS OF JULY 3, 2002, AS AMENDED BY THAT
CERTAIN LETTER AGREEMENT RELATING TO 59TH STREET REAL ESTATE RETENTION AGREEMENT
BY AND AMONG 731 RETAIL ONE LLC, A DELAWARE LIMITED LIABILITY COMPANY,
COMMERCIAL LLC AND VORNADO DATED AS OF JULY 6, 2005, AND AS FURTHER AMENDED BY
THAT CERTAIN AMENDMENT TO THE 59TH STREET REAL ESTATE RETENTION AGREEMENT BY AND
AMONG OWNER, 731 OFFICE ONE LLC, A DELAWARE LIMITED LIABILITY COMPANY (“OFFICE
ONE LLC”), AND VORNADO DATED AS OF JANUARY 1, 2007 (COLLECTIVELY, THE “59TH
STREET RETENTION AGREEMENT. 


WHEREAS, PURSUANT TO THAT CERTAIN TERMINATION AGREEMENT DATED AS OF FEBRUARY 28,
2014, OFFICE ONE LLC WAS REMOVED AS A PARTY TO THE 59TH STREET RETENTION
AGREEMENT.


WHEREAS, OWNER AND VORNADO DESIRE TO FURTHER MODIFY AND AMEND THE 59TH STREET
RETENTION AGREEMENT AS SET FORTH BELOW.

NOW THEREFORE, in consideration of One Dollar ($1.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, Owner and Vornado hereby agree as follows:


1.      NOTHWITHSTANDING THE PROVISIONS OF ARTICLE II.C.1(B) OF THE 59TH STREET
RETENTION AGREEMENT REQUIRING, AMONG OTHER THINGS, THE PAYMENT OF FEES AND
INTEREST IN INSTALLMENTS UNTIL SUCH FEES AND INTEREST THEREON HAVE BEEN PAID IN
FULL, OWNER SHALL PAY ALL OUTSTANDING ACCRUED FEES AND INTEREST THEREON IN FULL
ON OR BEFORE DECEMBER 31, 2014.  


2.      THE FOLLOWING AMENDMENT TO THE 59TH STREET RETENTION AGREEMENT SHALL BE
EFFECTIVE FROM AND AFTER THE DATE HEREOF:


ARTICLE II.C.1.(B) IS HEREBY AMENDED BY DELETING THE FOLLOWING THEREFROM:
[X15021209484400.GIF] 


            “NOTWITHSTANDING THE IMMEDIATELY PRECEDING SENTENCE, VORNADO'S FEES
UNDER THIS AGREEMENT AND INTEREST ACCRUED WITH RESPECT TO SUCH

NYDOCS01/1393342.3

--------------------------------------------------------------------------------

 
 

 


            FEES WILL BE PAYABLE IN AN AGGREGATE AMOUNT NOT TO EXCEED $4,000,000
IN ANY CALENDAR YEAR (OR SUCH LESSER AMOUNT AS MAY BE DUE VORNADO HEREUNDER),
LESS ANY AMOUNTS PAID TO VORNADO UNDER THAT CERTAIN REAL ESTATE RETENTION
AGREEMENT DATED AS OF JULY 20, 1992, AS AMENDED, WITH RESPECT TO THE SAME
PERIOD.  INTEREST SHALL ACCRUE ON THE UNPAID FEES OUTSTANDING HEREUNDER FROM
TIME TO TIME AT THE 1-YEAR LIBOR RATE PLUS 100 BASIS POINTS, SUCH RATE TO BE
DETERMINED ANNUALLY AS OF THE FIRST DAY OF JANUARY OF EACH YEAR.  THE FEES AND
INTEREST PAYABLE HEREUNDER SHALL BE PAID IN EQUAL MONTHLY INSTALLMENTS (THE
“INSTALLMENTS”) UNTIL SUCH FEES AND INTEREST ACCRUED THEREON HAVE BEEN PAID IN
FULL.  INSTALLMENTS SHALL BE APPLIED FIRST TO INTEREST ACCRUED HEREUNDER AND
THEN TO REDUCTION OF THE FEES OUTSTANDING HEREUNDER FROM TIME TO TIME.”   


3.      THIS AMENDMENT MAY BE EXECUTED IN SEVERAL COUNTERPARTS, EACH OF WHICH
SHALL BE DEEMED AN ORIGINAL, AND ALL OF SUCH COUNTERPARTS TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT.


4.      ALL TERMS CAPITALIZED BUT NOT DEFINED HEREIN SHALL HAVE THE SAME MEANING
ASCRIBED TO SUCH TERMS IN THE 59TH STREET RETENTION AGREEMENT.  THE MARGINAL
HEADINGS AND TITLES TO THE PARAGRAPHS OF THIS AMENDMENT ARE NOT A PART OF THIS
AMENDMENT AND SHALL HAVE NO EFFECT UPON THE CONSTRUCTION OR INTERPRETATION OF
ANY PART HEREOF.


5.      THIS AMENDMENT IS INCORPORATED INTO AND MADE A PART OF THE 59TH STREET
RETENTION AGREEMENT, AND THE 59TH STREET RETENTION AGREEMENT AND ALL TERMS,
CONDITIONS AND PROVISIONS OF THE 59TH STREET RETENTION AGREEMENT ARE RATIFIED
AND CONFIRMED IN ALL RESPECTS AND IS AND SHALL CONTINUE TO BE IN FULL FORCE AND
EFFECT AS MODIFIED AND AMENDED HEREBY.


6.      THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.


7.      THIS AMENDMENT CONSTITUTES THE ENTIRE UNDERSTANDING OF THE PARTIES WITH
RESPECT TO THE SUBJECT HEREOF AND MAY NOT BE AMENDED EXCEPT IN A WRITING
EXECUTED BY THE PARTIES HERETO.


8.      THIS AMENDMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE
PARTIES HERETO, AND THEIR SUCCESSORS AND PERMITTED ASSIGNS.

 

 

 

[signature page follows]

2

NYDOCS01/1393342.3

--------------------------------------------------------------------------------

 
 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

OWNER: 

 

731 RETAIL ONE LLC, as sole member

By:    731 Commercial LLC, its sole member

By:      /s/ Joseph Macnow                 

Name: Joseph Macnow

Title:   Executive Vice President

 

By:    731 Commercial Holding LLC, as sole

          member 

By:      /s/ Joseph Macnow                 

Name: Joseph Macnow

Title:   Executive Vice President

 

By:    Alexander’s, Inc., its sole member

By:      /s/ Joseph Macnow                 

Name: Joseph Macnow

Title:   Chief Financial Officer

 

731 RESTAURANT LLC

 

By:    731 Commercial LLC, as sole member

By:      /s/ Joseph Macnow                 

Name: Joseph Macnow

Title:   Executive Vice President

 

By:    731 Commercial Holding LLC, its sole

          member
 

By:      /s/ Joseph Macnow                 

Name: Joseph Macnow

Title:   Executive Vice President

 

By:    Alexander’s, Inc., its sole member

By:      /s/ Joseph Macnow                 

Name: Joseph Macnow

Title:    Chief Financial Officer

 

 

                                                                                             3

NYDOCS01/1393342.3

--------------------------------------------------------------------------------

 
 

 

 

731 OFFICE TWO LLC

By:    731 Office Two Holding LLC, as sole

          member

By:      /s/ Joseph Macnow                 

Name: Joseph Macnow

Title:   Executive Vice President

 

 

By:    Alexander’s, Inc., its sole member

By:      /s/ Joseph Macnow                 

Name: Joseph Macnow

Title:   Chief Financial Officer

 

VORNADO:   

 

VORNADO REALTY, L.P.

 

By:    Vornado Realty Trust, as general partner

By:      /s/ Stephen Theriot                 

Name: Stephen W. Theriot

Title:   Chief Financial Officer

 

 

 

 
 
                                                                                                   
4
 
NYDOCS01/1393342.3